Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 1 of 31 PageID: 1700




                 EXHIBIT E (Revised) to
          Motion for Preliminary Approval
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 2 of 31 PageID: 1701




                                           EXHIBIT E

                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
     _______________________________________
      MONICA GRAY, AS EXECUTRIX OF
      THE ESTATE OF EARL GRAY, JR. AND
      AS TRUSTEE OF THE INTEREST OF                 CASE NO. 1:18-cv-01520-RMB-AMD
      JASMINE GRAY-OLIVER, JUSTIN
      GRAY AND JULIA WIECK, on behalf of
      themselves and all others similarly situated,

                                   Plaintiffs,

             v.

      CIT BANK, N.A., QBE INSURANCE
      CORPORATION, QBE FIRST
      INSURANCE AGENCY, INC., AND
      MIC GENERAL INSURANCE
      CORPORATION,

                                   Defendants.


          [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY
      APPROVAL OF CLASS ACTION SETTLEMENT, CERTIFYING CLASS FOR
     SETTLEMENT PURPOSES, DIRECTING THE ISSUANCE OF CLASS NOTICE,
               AND SCHEDULING A FINAL APPROVAL HEARING

            Upon review and consideration of Plaintiffs’ Motion for Preliminary Approval of

     Class Action Settlement, including the parties’ Stipulation and Settlement Agreement (the

     “Settlement Agreement”) and all exhibits thereto, and having been fully advised in the

     premises, it is HEREBY ORDERED, ADJUDGED and DECREED as follows:

            1.     Settlement.     Plaintiffs and Defendants have negotiated a potential

     settlement of this action (the “Gray Litigation” or the “Action”) to avoid the expense,

     uncertainties, and burden of protracted litigation, and to resolve the Released Claims

     against the Released Parties, including (a) CIT Bank, N.A., CIT Group Inc., OneWest
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 3 of 31 PageID: 1702




     Bank, FSB, OneWest Bank, N.A., Financial Freedom Acquisition, LLC, Financial

     Freedom, IndyMac Financial Services, IndyMac Agency, Inc., QBE Insurance

     Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.,

     MIC General Insurance Corporation, Balboa Insurance Company, Seattle Specialty

     Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes

     Reinsurance (UK) PLC n/k/a Great Lakes Insurance SE, and each of their respective past,

     present, and future, direct or indirect, Affiliates, parent companies, subsidiaries, divisions,

     predecessors, successors, assigns, investors, and all past or present officers, directors,

     employees, agents, brokers, distributors, representatives, and attorneys of any such entities

     or persons; (b) any insurance carrier, broker, or agent from whom Defendants procured or

     obtained a hazard or wind-only LPI Policy, or that was a party to an agreement relating to

     an LPI Policy, insuring residential real property owned by any Settlement Class Member,

     to the extent not included within subsection (a) above; and (c) any trustee of a mortgage

     securitization trust which included loans made to any Settlement Class Member, any

     owner, investor, and/or noteholder of the reverse mortgage loans CIT Bank or Financial

     Freedom serviced and upon whose secured properties LPI was placed for any Settlement

     Class member, including, but not limited to, any direct or indirect subsidiary of any of

     them, and all of the officers, directors, employees, agents, brokers, distributors,

     representatives, and attorneys of all such entities.

            2.      Review. The Court has reviewed the Settlement Agreement and supporting

     documents in this matter. The terms and conditions in the Settlement Agreement are

     hereby incorporated as though fully set forth in this Order, and, unless otherwise indicated,




                                                   2
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 4 of 31 PageID: 1703




     capitalized terms in this Order shall have the meanings attributed to them in the Settlement

     Agreement.

            3.      Preliminary Approval. The Settlement Agreement entered into by and

     among the Plaintiffs Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as trustee

     of the interests of Jasmine Gray Oliver, and Justin Gray, and Julia Wieck, on behalf of

     themselves and the Settlement Class, and Defendants has been negotiated at arm’s length

     and is approved on a preliminary basis as fair, reasonable, and adequate.

            4.      Settlement Class Relief. The proposed Settlement Relief to the Settlement

     Class Members, as identified in Section 4 of the Settlement Agreement, is approved on a

     preliminary basis as fair, reasonable, and adequate. The Settlement Class shall consist

     of:

            All Borrowers in the United States who, during the Settlement Class Period
            (February 2, 2012 through and including July 31, 2018), were charged by
            Financial Freedom a Net Premium for an LPI Policy issued during the
            Settlement Class Period.

            Excluded from the Settlement Class are: (i) individuals who are or were during
            the Settlement Class Period officers or directors of Defendants or any of their
            respective Affiliates; (ii) any justice, judge, or magistrate judge of the United
            States or State, assigned to this matter, their spouses, and persons within the
            third degree of relationship to either of them, or the spouses of such persons;
            (iii) borrowers who only had an LPI Policy that was cancelled in its entirety
            such that any premiums charged and/or collected were fully refunded to the
            borrower or the borrower’s escrow account; (iv) borrowers whose indebtedness
            on the residential property securing the reverse mortgage loan serviced by
            Financial Freedom has been compromised or discharged in bankruptcy or
            otherwise; and (v) all borrowers who file a timely and proper request to be
            excluded from the Settlement Class.

            5.      Preliminary Certification of Settlement Class. The Court makes the

     following determinations as to certification of the Settlement Class:




                                                   3
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 5 of 31 PageID: 1704




                      (a)   The Court preliminarily certifies the Settlement Class for purposes

     of settlement only, under Fed. R. Civ. P. 23(a) and (b)(3).

                      (b)   The Settlement Class is so numerous that joinder of all members is

     impracticable;

                      (c)   There are questions of law or fact common to the members of the

     Settlement Class;

                      (d)   The claims of the Named Plaintiffs are typical of the claims of the

     other members of the Settlement Class;

                      (e)   The Named Plaintiffs are capable of fairly and adequately protecting

     the interests of the members of the Settlement Class, in connection with the Settlement

     Agreement;

                      (f)   Common questions of law and fact predominate over questions

     affecting only individual members of the Settlement Class;

                      (g)   The Settlement Class is ascertainable; and

                      (h)   Resolution of the claims in this Litigation by way of a nationwide

     settlement is superior to other available methods for the fair and efficient resolution of the

     claims of the Settlement Class.

            6.        Designation of Class Representative. Plaintiffs Monica Gray, Jasmine

     Gray Oliver, Justin Gray and Julia Wieck are designated as representative of the Settlement

     Class for the sole purpose of seeking a settlement of the Gray Litigation.

            7.        Designation of Class Counsel. The law firms of The Law Office of

     Roosevelt N. Nesmith, LLC, and Giskan, Solotaroff & Anderson, LLP, are hereby

     designated as Class Counsel for the Settlement Class.




                                                   4
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 6 of 31 PageID: 1705




            8.      Final Approval Hearing. A hearing regarding final approval of the

     Settlement (“Final Approval Hearing”) will be held at     :00        ___.m.              on

     _________________, 2020 in _________________________________ before the

     Honorable Renee Marie Bumb, to determine, among other things:              (i) whether the

     Settlement of the Gray Litigation should be approved as fair, reasonable, and adequate; (ii)

     whether the Gray Litigation should be dismissed with prejudice pursuant to the terms of

     the Settlement Agreement; (iii) whether Settlement Class Members should be bound by the

     Release set forth in the Settlement Agreement; (iv) whether Settlement Class Members

     should be subject to a permanent injunction which, among other things, bars Settlement

     Class Members who have not opted out of the settlement from filing, commencing,

     prosecuting, intervening in, participating in (as class members or otherwise), organizing,

     or soliciting the participation of other Settlement Class Members to pursue any action in

     any jurisdiction based on or relating to any of the Released Claims or the facts and

     circumstances relating thereto; and (v) whether the application of Class Counsel for an

     award of Attorneys’ Fees and expenses, and the proposed Case Contribution Award to the

     Named Plaintiffs, should be approved.

            9.      Class Notice.

                    (a)     The Court approves the Class Notice in the Settlement Agreement,

     including the Mail Notice attached as Exhibit D to the Settlement Agreement and the

     manner of providing Mail Notice to Settlement Class Members described in Section 6 of

     the Settlement Agreement. The Court finds that this is the best practicable notice under

     the circumstances and is reasonably calculated, under all the circumstances, to apprise the

     Settlement Class Members of the pendency of this Action, the terms of the Settlement




                                                  5
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 7 of 31 PageID: 1706




     Agreement, and their right to object to the Settlement Agreement or exclude themselves

     from the Settlement Class. The Court further finds that Mail Notice and the other forms of

     Class Notice in the Settlement Agreement are reasonable, constitute due, adequate, and

     sufficient notice to all persons entitled to receive notice, and meet the requirements of due

     process.

                    (b)     The Mail Notice shall be mailed not less than ninety (90) days

     before the date set by the Court for a Final Approval Hearing regarding the Settlement.

     The Mail Notice shall include the Claim Instructions (attached as Exhibit A to the

     Settlement Agreement) and Claim Form (attached as Exhibit B to the Settlement

     Agreement).

                    (c)     A similar but abbreviated Summary Publication Notice of Class

     Action, Proposed Settlement, Final Approval Hearing, and Right to Appear shall be

     published not less than forty-five (45) days before the date set by the Court for the Final

     Approval Hearing regarding this Settlement.

                    (d)     No later than the posting of the Mail Notice, the Settlement

     Administrator shall establish an Internet site (the “Settlement Website”) which shall

     contain copies of the Settlement Agreement and Exhibits and the Mail Notice, and allow

     Settlement Class members to upload and file their claim forms. The Settlement Website

     shall also contain Claim Form Instructions and a Claim Form which may be downloaded

     or printed from the Settlement Website. In addition, the Settlement Website shall allow

     for the option of completing Claim Forms online within the settlement website utilizing an

     e-signature format. However, when the claim form is completed online, the Settlement

     Class Member must separately upload the required verification documents to the




                                                  6
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 8 of 31 PageID: 1707




     Settlement Website pursuant to the instructions on the Website no later than the Claim

     Deadline. The Settlement Website shall have a Uniform Resource Locator which identifies

     the Settlement Website as www.GrayFinancialFreedomSettlementInfo.com.                 The

     Settlement Website shall remain open and accessible through the last day for Settlement

     Class Members to submit a Claim for Settlement Relief.           Further, the Settlement

     Administrator shall make advertisements on the internet directed to Class Members in form

     and content mutually acceptable to Class Counsel and Defendants as agreed upon in the

     Settlement.

                    (e)    The Settlement Administrator shall establish a toll-free interactive

     voice response (“IVR”) phone number with script recordings of information about this

     Settlement, including information about the Claim Form, utilizing the relevant portions of

     the language contained in the Notice and Claim Form. The phone number shall remain

     open and accessible through the last day for Settlement Class Members to submit a Claim.

     The Settlement Administrator shall make reasonable provision for Class Counsel to be

     promptly advised of recorded messages left on the phone number by Settlement Class

     Members concerning the Action and/or this Settlement, so that Class Counsel may timely

     and accurately respond to such inquiries; provided however, the Administrator shall review

     the recorded messages before providing them to Class Counsel, and if one or more of the

     messages requests a blank Claim Form or other similar administrative assistance only, then

     the Administrator shall handle such administrative request(s), but the Administrator shall

     provide all other messages to Class Counsel for any further response to the Settlement

     Class Member. If any submitted Claim Forms are deemed invalid for any reason (e.g.,

     because they are defective or incomplete in any way), the Administrator shall promptly




                                                 7
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 9 of 31 PageID: 1708




     advise Class Counsel on a weekly basis so that Class Counsel may follow-up with the Class

     Member who submitted such Claim Form in order to cure any deficiency. The Settlement

     Administrator shall send a notice to claimants submitting deficient claims identifying the

     deficiency. Any defective Claim Form may be cured and shall be accepted by the

     Administrator so long as the defect is resolved within 30 days after Claim Deadline.

                    (f)       No later than 10 days prior to the Final Approval Hearing, Class

     Counsel shall obtain from the Settlement Administrator and shall file with the Court a proof

     of mailing of the Mail Notice and of establishing of the Settlement Website.

                    (g)       Defendants shall comply with the obligation to give notice under the

     Class Action Fairness Act, 28 U.S.C. § 1715, in connection with the proposed settlement.

     No later than 10 calendar days before the Final Fairness Hearing, counsel for Defendants

     shall file with the Court one or more declarations stating that Defendants have complied

     with their notice obligations under 28 U.S.C. § 1715.

            10.     Administrators. The Court authorizes and directs Defendants to retain one

     or more Administrators to implement the terms of the Settlement Agreement, and

     authorizes and directs such Administrators to (i) mail the Mail Notice, (ii) establish the

     IVR phone line system, (iii) initiate the Internet advertising campaign, (iv) establish the

     Settlement Website, (v) receive and process settlement claims, and (vi) carry out such other

     responsibilities as are provided for in the Settlement Agreement or may be agreed to by the

     Parties in the Action.

             11.      Exclusion from the Settlement Class. Any Settlement Class Member

     who wishes to be excluded from the Class must send a written Request for Exclusion to

     the Settlement Administrator, by first-class mail, postage prepaid, to the address




                                                    8
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 10 of 31 PageID: 1709




      provided in the Mail Notice and Settlement Website. Any such Request for Exclusion

      must be postmarked no later than thirty (30) days before the Final Approval Hearing.


                       (a)   To be valid, the Request for Exclusion must: (a) identify the case

      name and number; (b) identify the name and address of the Settlement Class Member; (c)

      be personally signed by the Settlement Class Member requesting exclusion; and (d) contain

      a statement that indicates a desire to be excluded from the Settlement Class in the Gray

      Litigation, such as “I hereby request that I be excluded from the proposed Settlement Class

      in the Gray Class Action.” Mass or class opt outs shall not be allowed.

                       (b)   A Settlement Class Member who desires to opt out must take timely

      affirmative written action pursuant to this Order and the Settlement Agreement, even if the

      Settlement Class Member desiring to opt out of the Class (a) files or has filed a separate

      action against any of the Released Parties, or (b) is, or becomes, a putative class member

      in any other class action filed against any of the Released Parties.

                       (c)   Except for those Settlement Class Members who timely and

      properly file a request for exclusion, all other Settlement Class Members will be deemed

      to be Settlement Class Members for all purposes under the Agreement, and upon the Final

      Settlement Date, will be bound by its terms, including, but not limited to, the Releases in

      Section 10 of the Settlement Agreement.

                       (d)   If the number of Settlement Class Members who properly and timely

      exercise their right to opt out of the Settlement Class exceeds five percent (5%) of the total

      number of Settlement Class Members, the Settling Parties stipulate and agree that

      Defendants shall have the right to terminate this Agreement without penalty or sanction.




                                                    9
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 11 of 31 PageID: 1710




                      (e)   If the proposed settlement is approved, any Settlement Class

      Member who has not submitted a timely, written Request for Exclusion from the Class

      shall be bound by all subsequent proceedings, orders, and judgments in this Action, even

      if he or she has pending, or subsequently initiates, litigation against Defendants relating

      to any of the Released Claims.

              12.     Objections and Appearances. Any Settlement Class Member who has

      not filed a timely written Request for Exclusion and who complies with the requirements

      of this Paragraph may object to any aspect of the proposed settlement either on his or

      her own or through an attorney hired at his or her expense. Any Settlement Class

      Member who wishes to object to the Settlement Agreement must do so in writing and

      must file with the Clerk of Court and serve on Class Counsel and Defendants’ Counsel,

      at the addresses listed below, a written statement of objection in accordance with the

      requirements set forth below and in the Settlement Agreement no later than thirty (30)

      days before the Final Approval Hearing:

                            For Plaintiff and Settlement Class
                            Roosevelt N. Nesmith
                            Law Office of Roosevelt N. Nesmith, LLC
                            363 Bloomfield Avenue, Ste. 2C
                            Montclair, NJ 07042
                            Telephone: (973) 259-6990
                            Facsimile: (866) 848-1368

                            For CIT Bank

                            Louis Smith
                            Greenberg Traurig LLP
                            500 Campus Drive, Suite 400
                            Florham Park, NJ 07932
                            Telephone: (973) 360-7915
                            Facsimile: (973) 295-1256




                                                  10
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 12 of 31 PageID: 1711




                            For QBE Insurance Corporation, QBE FIRST Insurance
                            Agency, Inc., and MIC General Insurance Corporation
                            Robyn Quattrone
                            Mitchell Sandler LLC
                            1120 20th Street, NW, Suite 725
                            Washington DC 20026
                            Telephone: (202) 886-5260


                      (a)   The requirements to assert a valid written objection shall be set forth

      in the Class Notice and on the Settlement Website, and shall include: (a) the case name

      and number; (b) the name, address, telephone number of the Person objecting and, if

      represented by counsel, of his/her counsel; (c) the basis for the objection; and (d) a

      statement of whether he/she intends to appear at the Final Approval Hearing, either with

      or without counsel;

                      (b)   Any Settlement Class Member who fails to object to the Settlement

      in the manner described in the Class Notice and consistent with this Section shall be

      deemed to have waived any such objection, shall not be permitted to object to any terms or

      approval of the Settlement at the Final Approval Hearing, and shall be foreclosed from

      seeking any review of the Settlement or the terms of the Agreement by appeal or other

      means;

                     (c)    Any Settlement Class Member who submits a timely written

      objection may appear, in person or by counsel, at the Final Approval Hearing held by the

      Court, to show cause why the proposed Settlement Agreement should not be approved as

      fair, adequate, and reasonable, provided that the objecting Settlement Class Member: (a)

      files with the Clerk of the Court a notice of intention to appear at the Final Approval

      Hearing (“Notice of Intention to Appear”), which must include the case name and number

      and the Settlement Class Member’s name, address, telephone number, and signature, by



                                                  11
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 13 of 31 PageID: 1712




      the Objection Deadline; and (b) serves the Notice of Intention to Appear on all counsel

      designated in the Class Notice by the Objection Deadline. The Notice of Intention to

      Appear must include copies of any papers, exhibits, or other evidence that the objecting

      Settlement Class Member will present to the Court in connection with the Final Approval

      Hearing. Any attorney who intends to represent an objecting Settlement Class Member at

      the Final Approval Hearing must do so at the Settlement Class Member’s expense and must

      file a notice of appearance at least two weeks before the Final Approval Hearing. Any

      Settlement Class Member who does not file a Notice of Intention to Appear in accordance

      with the deadlines and other specifications set forth in the Agreement and Class Notice will

      not be entitled to appear at the Final Approval Hearing to raise any objections.

             13.     Releases.   If the Settlement is finally approved, all Settlement Class

      Members who have not filed a timely and proper Request for Exclusion shall release the

      Released Parties from all Released Claims, which, as described in Section 10 of the

      Settlement Agreement, include, inter alia, any and all claims, actions, causes of action,

      suits, debts, sums of money, payments, obligations, reckonings, promises, damages,

      penalties, attorneys’ fees and costs, liens, judgments, and demands of any kind whatsoever

      that each member of the Settlement Class may have until the close of the Settlement Class

      Period or may have had in the past, whether in arbitration, administrative, or judicial

      proceedings, whether as individual claims or as claims asserted on a class basis, whether

      past or present, mature or not yet mature, known or unknown, suspected or unsuspected,

      whether based on federal, state, or local law, statute, ordinance, regulations, contract,

      common law, or any other source, that were or could have been sought or alleged in this

      Action that relate, concern, arise from, or pertain in any way to the Released Parties’




                                                  12
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 14 of 31 PageID: 1713




      conduct, policies, or practices concerning the placement, issuance, or facilitation of LPI

      Policies or to the receipt or disclosure or nondisclosure of charges related to the advancing

      of LPI premiums during the Settlement Class Period, including but not limited to conduct,

      policies or practices concerning LPI Policies or to charges for the placement of LPI Policies

      during the Settlement Class Period.

             14.     Attorneys’ Fees and Expenses, and Case Contribution Awards.

             Plaintiffs and Settlement Class Counsel agree not to seek an award of Attorneys’

      Fees and Expenses in the Action in an amount exceeding $1,562,559. Settlement Class

      Counsel shall apply for Case Contribution Awards not to exceed $30,000 collectively for

      the Named Plaintiffs for their work and assistance in this Action.

             15.     Preliminary Injunction. All Settlement Class Members who do

      not timely exclude themselves from the Settlement Class are hereby preliminarily

      enjoined from directly or indirectly (i) filing, commencing, prosecuting, intervening in, or

      participating in (as class members or otherwise), any lawsuit in any jurisdiction for the

      Released Claims; or (ii) organizing any Settlement Class Members into a separate class

      for purposes of pursuing as a purported class action any lawsuit (including by seeking

      to amend a pending complaint to include class allegations, or seeking class

      certification in a pending action) based on or relating to the claims and causes of

      action, or the facts and circumstances relating thereto, in this Action and/or the

      Released Claims.

             16.     Service of Papers. Defendants’ Counsel and Class Counsel shall serve

      on each other and on all other parties who have filed notices of appearance, at or before

      the Final Approval Hearing, any further documents in support of the proposed




                                                   13
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 15 of 31 PageID: 1714




      Settlement, including responses to any papers filed by Settlement Class Members.

      Defendants’ Counsel and Class Counsel shall promptly furnish to each other any and

      all objections or written requests for exclusion that may come into their possession and

      shall file such objections or requests for exclusion with the Court on or before the date

      of the Final Approval Hearing.

              17.      Termination of Settlement. This Order shall become null and void, and

      shall be without prejudice to the rights of the Parties, all of whom shall be restored to

      their respective positions existing immediately before this Court entered this Order, if (i)

      the proposed Settlement is not finally approved by the Court, or does not become Final,

      pursuant to the terms of the Settlement Agreement; or (ii) the Settlement Agreement is

      terminated pursuant to the terms of the Settlement Agreement for any reason. In such

      event, and except as provided therein, the proposed Settlement and Settlement Agreement

      shall become null and void and be of no further force and effect; the preliminary

      certification of the Settlement Class for settlement purposes shall be automatically vacated;

      neither the Settlement Agreement nor the Court’s Orders, including this Order, shall be

      used or referred to for any purpose whatsoever; and the Parties shall retain, without

      prejudice, any and all objections, arguments, and defenses with respect to class

      certification.

              18.      Use of Order Following Termination of Settlement. This Order shall

      be of no force and effect if the Settlement does not become final and shall not be

      construed or used as an admission, concession, or declaration by or against any

      Defendant of any fault, wrongdoing, breach, or liability, or by or against Plaintiff or the

      Settlement Class Members that their claims lack merit or that the relief requested in the




                                                   14
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 16 of 31 PageID: 1715




      Class Complaint in this Action is inappropriate, improper, or unavailable, or as a waiver

      by any party of any defenses they may have.

             19.     Necessary Steps. The Court authorizes the Parties to take all necessary

      and appropriate steps to implement the Settlement Agreement.

      DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of

      _________________, 2020.




                                                       __________________________________
                                                       RENEE MARIE BUMB
                                                       UNITED STATES DISTRICT JUDGE

      cc: All Counsel of Record




                                                  15
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 17 of 31 PageID: 1716




                                            EXHIBIT E

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
      _______________________________________
       MONICA GRAY, AS EXECUTRIX OF
       THE ESTATE OF EARL GRAY, JR. AND
       AS TRUSTEE OF THE INTEREST OF                 CASE NO. 1:18-cv-01520-RMB-AMD
       JASMINE GRAY-OLIVER, JUSTIN
       GRAY AND JULIA WIECK, on behalf of
       themselves and all others similarly situated,

                                    Plaintiffs,

              v.

       CIT BANK, N.A., QBE INSURANCE
       CORPORATION, QBE FIRST
       INSURANCE AGENCY, INC., AND
       MIC GENERAL INSURANCE
       CORPORATION,

                                    Defendants.


           [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY
       APPROVAL OF CLASS ACTION SETTLEMENT, CERTIFYING CLASS FOR
      SETTLEMENT PURPOSES, DIRECTING THE ISSUANCE OF CLASS NOTICE,
                AND SCHEDULING A FINAL APPROVAL HEARING

             Upon review and consideration of Plaintiffs’ Motion for Preliminary Approval of

      Class Action Settlement, including the parties’ Stipulation and Settlement Agreement (the

      “Settlement Agreement”) and all exhibits thereto, and having been fully advised in the

      premises, it is HEREBY ORDERED, ADJUDGED and DECREED as follows:

             1.     Settlement.     Plaintiffs and Defendants have negotiated a potential

      settlement of this action (the “Gray Litigation” or the “Action”) to avoid the expense,

      uncertainties, and burden of protracted litigation, and to resolve the Released Claims

      against the Released Parties, including (a) CIT Bank, N.A., CIT Group Inc., OneWest
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 18 of 31 PageID: 1717




      Bank, FSB, OneWest Bank, N.A., Financial Freedom Acquisition, LLC, Financial

      Freedom, IndyMac Financial Services, IndyMac Agency, Inc., QBE Insurance

      Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.,

      MIC General Insurance Corporation, Balboa Insurance Company, Seattle Specialty

      Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes

      Reinsurance (UK) PLC n/k/a Great Lakes Insurance SE, and each of their respective past,

      present, and future, direct or indirect, Affiliates, parent companies, subsidiaries, divisions,

      predecessors, successors, assigns, investors, and all past or present officers, directors,

      employees, agents, brokers, distributors, representatives, and attorneys of any such entities

      or persons; (b) any insurance carrier, broker, or agent from whom Defendants procured or

      obtained a hazard or wind-only LPI Policy, or that was a party to an agreement relating to

      an LPI Policy, insuring residential real property owned by any Settlement Class Member,

      to the extent not included within subsection (a) above; and (c) any trustee of a mortgage

      securitization trust which included loans made to any Settlement Class Member, any

      owner, investor, and/or noteholder of the reverse mortgage loans CIT Bank or Financial

      Freedom serviced and upon whose secured properties LPI was placed for any Settlement

      Class member, including, but not limited to, any direct or indirect subsidiary of any of

      them, and all of the officers, directors, employees, agents, brokers, distributors,

      representatives, and attorneys of all such entities.

             2.      Review. The Court has reviewed the Settlement Agreement and supporting

      documents in this matter. The terms and conditions in the Settlement Agreement are

      hereby incorporated as though fully set forth in this Order, and, unless otherwise indicated,




                                                    2
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 19 of 31 PageID: 1718




      capitalized terms in this Order shall have the meanings attributed to them in the Settlement

      Agreement.

             3.      Preliminary Approval. The Settlement Agreement entered into by and

      among the Plaintiffs Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as trustee

      of the interests of Jasmine Gray Oliver, and Justin Gray, and Julia Wieck, on behalf of

      themselves and the Settlement Class, and Defendants has been negotiated at arm’s length

      and is approved on a preliminary basis as fair, reasonable, and adequate.

             4.      Settlement Class Relief. The proposed Settlement Relief to the Settlement

      Class Members, as identified in Section 4 of the Settlement Agreement, is approved on a

      preliminary basis as fair, reasonable, and adequate. The Settlement Class shall consist

      of:

             All Borrowers in the United States who, during the Settlement Class Period
             (February 2, 2012 through and including July 31, 2018), were charged by
             Financial Freedom a Net Premium for an LPI Policy issued during the
             Settlement Class Period.

             Excluded from the Settlement Class are: (i) individuals who are or were during
             the Settlement Class Period officers or directors of Defendants or any of their
             respective Affiliates; (ii) any justice, judge, or magistrate judge of the United
             States or State, assigned to this matter, their spouses, and persons within the
             third degree of relationship to either of them, or the spouses of such persons;
             (iii) borrowers who only had an LPI Policy that was cancelled in its entirety
             such that any premiums charged and/or collected were fully refunded to the
             borrower or the borrower’s escrow account; (iv) borrowers whose indebtedness
             on the residential property securing the reverse mortgage loan serviced by
             Financial Freedom has been compromised or discharged in bankruptcy or
             otherwise; and (v) all borrowers who file a timely and proper request to be
             excluded from the Settlement Class.

             5.      Preliminary Certification of Settlement Class. The Court makes the

      following determinations as to certification of the Settlement Class:




                                                    3
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 20 of 31 PageID: 1719




                       (a)   The Court preliminarily certifies the Settlement Class for purposes

      of settlement only, under Fed. R. Civ. P. 23(a) and (b)(3).

                       (b)   The Settlement Class is so numerous that joinder of all members is

      impracticable;

                       (c)   There are questions of law or fact common to the members of the

      Settlement Class;

                       (d)   The claims of the Named Plaintiffs are typical of the claims of the

      other members of the Settlement Class;

                       (e)   The Named Plaintiffs are capable of fairly and adequately protecting

      the interests of the members of the Settlement Class, in connection with the Settlement

      Agreement;

                       (f)   Common questions of law and fact predominate over questions

      affecting only individual members of the Settlement Class;

                       (g)   The Settlement Class is ascertainable; and

                       (h)   Resolution of the claims in this Litigation by way of a nationwide

      settlement is superior to other available methods for the fair and efficient resolution of the

      claims of the Settlement Class.

             6.        Designation of Class Representative. Plaintiffs Monica Gray, Jasmine

      Gray Oliver, Justin Gray and Julia Wieck are designated as representative of the Settlement

      Class for the sole purpose of seeking a settlement of the Gray Litigation.

             7.        Designation of Class Counsel. The law firms of The Law Office of

      Roosevelt N. Nesmith, LLC, and Giskan, Solotaroff & Anderson, LLP, are hereby

      designated as Class Counsel for the Settlement Class.




                                                    4
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 21 of 31 PageID: 1720




             8.      Final Approval Hearing. A hearing regarding final approval of the

      Settlement (“Final Approval Hearing”) will be held at     :00        ___.m.              on

      _________________, 2020 in _________________________________ before the

      Honorable Renee Marie Bumb, to determine, among other things:              (i) whether the

      Settlement of the Gray Litigation should be approved as fair, reasonable, and adequate; (ii)

      whether the Gray Litigation should be dismissed with prejudice pursuant to the terms of

      the Settlement Agreement; (iii) whether Settlement Class Members should be bound by the

      Release set forth in the Settlement Agreement; (iv) whether Settlement Class Members

      should be subject to a permanent injunction which, among other things, bars Settlement

      Class Members who have not opted out of the settlement from filing, commencing,

      prosecuting, intervening in, participating in (as class members or otherwise), organizing,

      or soliciting the participation of other Settlement Class Members to pursue any action in

      any jurisdiction based on or relating to any of the Released Claims or the facts and

      circumstances relating thereto; and (v) whether the application of Class Counsel for an

      award of Attorneys’ Fees and expenses, and the proposed Case Contribution Award to the

      Named Plaintiffs, should be approved.

             9.      Class Notice.

                     (a)     The Court approves the Class Notice in the Settlement Agreement,

      including the Mail Notice attached as Exhibit D to the Settlement Agreement and the

      manner of providing Mail Notice to Settlement Class Members described in Section 6 of

      the Settlement Agreement. The Court finds that this is the best practicable notice under

      the circumstances and is reasonably calculated, under all the circumstances, to apprise the

      Settlement Class Members of the pendency of this Action, the terms of the Settlement




                                                   5
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 22 of 31 PageID: 1721




      Agreement, and their right to object to the Settlement Agreement or exclude themselves

      from the Settlement Class. The Court further finds that Mail Notice and the other forms of

      Class Notice in the Settlement Agreement are reasonable, constitute due, adequate, and

      sufficient notice to all persons entitled to receive notice, and meet the requirements of due

      process.

                     (b)     The Mail Notice shall be mailed not less than ninety (90) days

      before the date set by the Court for a Final Approval Hearing regarding the Settlement.

      The Mail Notice shall include the Claim Instructions (attached as Exhibit A to the

      Settlement Agreement) and Claim Form (attached as Exhibit B to the Settlement

      Agreement).

                     (c)     A similar but abbreviated Summary Publication Notice of Class

      Action, Proposed Settlement, Final Approval Hearing, and Right to Appear shall be

      published not less than forty-five (45) days before the date set by the Court for the Final

      Approval Hearing regarding this Settlement.

                     (d)     No later than the posting of the Mail Notice, the Settlement

      Administrator shall establish an Internet site (the “Settlement Website”) which shall

      contain copies of the Settlement Agreement and Exhibits and the Mail Notice, and allow

      Settlement Class members to upload and file their claim forms. The Settlement Website

      shall also contain Claim Form Instructions and a Claim Form which may be downloaded

      or printed from the Settlement Website. In addition, the Settlement Website shall allow

      for the option of completing Claim Forms online within the settlement website utilizing an

      e-signature format. However, when the claim form is completed online, the Settlement

      Class Member must separately upload the required verification documents to the




                                                   6
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 23 of 31 PageID: 1722




      Settlement Website pursuant to the instructions on the Website no later than the Claim

      Deadline. The Settlement Website shall have a Uniform Resource Locator which identifies

      the Settlement Website as www.GrayFinancialFreedomSettlementInfo.com.                 The

      Settlement Website shall remain open and accessible through the last day for Settlement

      Class Members to submit a Claim for Settlement Relief.           Further, the Settlement

      Administrator shall make advertisements on the internet directed to Class Members in form

      and content mutually acceptable to Class Counsel and Defendants as agreed upon in the

      Settlement.

                     (e)    The Settlement Administrator shall establish a toll-free interactive

      voice response (“IVR”) phone number with script recordings of information about this

      Settlement, including information about the Claim Form, utilizing the relevant portions of

      the language contained in the Notice and Claim Form. The phone number shall remain

      open and accessible through the last day for Settlement Class Members to submit a Claim.

      The Settlement Administrator shall make reasonable provision for Class Counsel to be

      promptly advised of recorded messages left on the phone number by Settlement Class

      Members concerning the Action and/or this Settlement, so that Class Counsel may timely

      and accurately respond to such inquiries; provided however, the Administrator shall review

      the recorded messages before providing them to Class Counsel, and if one or more of the

      messages requests a blank Claim Form or other similar administrative assistance only, then

      the Administrator shall handle such administrative request(s), but the Administrator shall

      provide all other messages to Class Counsel for any further response to the Settlement

      Class Member. If any submitted Claim Forms are deemed invalid for any reason (e.g.,

      because they are defective or incomplete in any way), the Administrator shall promptly




                                                  7
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 24 of 31 PageID: 1723




      advise Class Counsel on a weekly basis so that Class Counsel may follow-up with the Class

      Member who submitted such Claim Form in order to cure any deficiency. The Settlement

      Administrator shall send a notice to claimants submitting deficient claims identifying the

      deficiency. Any defective Claim Form may be cured and shall be accepted by the

      Administrator so long as the defect is resolved within 30 days after Claim Deadline.

                     (f)       No later than 10 days prior to the Final Approval Hearing, Class

      Counsel shall obtain from the Settlement Administrator and shall file with the Court a proof

      of mailing of the Mail Notice and of establishing of the Settlement Website.

                     (g)       Defendants shall comply with the obligation to give notice under the

      Class Action Fairness Act, 28 U.S.C. § 1715, in connection with the proposed settlement.

      No later than 10 calendar days before the Final Fairness Hearing, counsel for Defendants

      shall file with the Court one or more declarations stating that Defendants have complied

      with their notice obligations under 28 U.S.C. § 1715.

             10.     Administrators. The Court authorizes and directs Defendants to retain one

      or more Administrators to implement the terms of the Settlement Agreement, and

      authorizes and directs such Administrators to (i) mail the Mail Notice, (ii) establish the

      IVR phone line system, (iii) initiate the Internet advertising campaign, (iv) establish the

      Settlement Website, (v) receive and process settlement claims, and (vi) carry out such other

      responsibilities as are provided for in the Settlement Agreement or may be agreed to by the

      Parties in the Action.

              11.      Exclusion from the Settlement Class. Any Settlement Class Member

      who wishes to be excluded from the Class must send a written Request for Exclusion to

      the Settlement Administrator, by first-class mail, postage prepaid, to the address




                                                     8
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 25 of 31 PageID: 1724




      provided in the Mail Notice and Settlement Website. Any such Request for Exclusion

      must be postmarked no later than thirty (30) days before the Final Approval Hearing.


                       (a)   To be valid, the Request for Exclusion must: (a) identify the case

      name and number; (b) identify the name and address of the Settlement Class Member; (c)

      be personally signed by the Settlement Class Member requesting exclusion; and (d) contain

      a statement that indicates a desire to be excluded from the Settlement Class in the Gray

      Litigation, such as “I hereby request that I be excluded from the proposed Settlement Class

      in the Gray Class Action.” Mass or class opt outs shall not be allowed.

                       (b)   A Settlement Class Member who desires to opt out must take timely

      affirmative written action pursuant to this Order and the Settlement Agreement, even if the

      Settlement Class Member desiring to opt out of the Class (a) files or has filed a separate

      action against any of the Released Parties, or (b) is, or becomes, a putative class member

      in any other class action filed against any of the Released Parties.

                       (c)   Except for those Settlement Class Members who timely and

      properly file a request for exclusion, all other Settlement Class Members will be deemed

      to be Settlement Class Members for all purposes under the Agreement, and upon the Final

      Settlement Date, will be bound by its terms, including, but not limited to, the Releases in

      Section 10 of the Settlement Agreement.

                       (d)   If the number of Settlement Class Members who properly and timely

      exercise their right to opt out of the Settlement Class exceeds five percent (5%) of the total

      number of Settlement Class Members, the Settling Parties stipulate and agree that

      Defendants shall have the right to terminate this Agreement without penalty or sanction.




                                                    9
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 26 of 31 PageID: 1725




                      (e)   If the proposed settlement is approved, any Settlement Class

      Member who has not submitted a timely, written Request for Exclusion from the Class

      shall be bound by all subsequent proceedings, orders, and judgments in this Action, even

      if he or she has pending, or subsequently initiates, litigation against Defendants relating

      to any of the Released Claims.

              12.     Objections and Appearances. Any Settlement Class Member who has

      not filed a timely written Request for Exclusion and who complies with the requirements

      of this Paragraph may object to any aspect of the proposed settlement either on his or

      her own or through an attorney hired at his or her expense. Any Settlement Class

      Member who wishes to object to the Settlement Agreement must do so in writing and

      must file with the Clerk of Court and serve on Class Counsel and Defendants’ Counsel,

      at the addresses listed below, a written statement of objection in accordance with the

      requirements set forth below and in the Settlement Agreement no later than thirty (30)

      days before the Final Approval Hearing:

                            For Plaintiff and Settlement Class
                            Roosevelt N. Nesmith
                            Law Office of Roosevelt N. Nesmith, LLC
                            363 Bloomfield Avenue, Ste. 2C
                            Montclair, NJ 07042
                            Telephone: (973) 259-6990
                            Facsimile: (866) 848-1368

                            For CIT Bank

                            Louis Smith
                            Greenberg Traurig LLP
                            500 Campus Drive, Suite 400
                            Florham Park, NJ 07932
                            Telephone: (973) 360-7915
                            Facsimile: (973) 295-1256




                                                  10
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 27 of 31 PageID: 1726




                            For QBE Insurance Corporation, QBE FIRST Insurance
                            Agency, Inc., and MIC General Insurance Corporation
                            Robyn Quattrone
                            Mitchell Sandler LLC
                            1120 20th Street, NW, Suite 725
                            Washington DC 20026
                            Telephone: (202) 886-5260


                      (a)   The requirements to assert a valid written objection shall be set forth

      in the Class Notice and on the Settlement Website, and shall include: (a) the case name

      and number; (b) the name, address, telephone number of the Person objecting and, if

      represented by counsel, of his/her counsel; (c) the basis for the objection; and (d) a

      statement of whether he/she intends to appear at the Final Approval Hearing, either with

      or without counsel;

                      (b)   Any Settlement Class Member who fails to object to the Settlement

      in the manner described in the Class Notice and consistent with this Section shall be

      deemed to have waived any such objection, shall not be permitted to object to any terms or

      approval of the Settlement at the Final Approval Hearing, and shall be foreclosed from

      seeking any review of the Settlement or the terms of the Agreement by appeal or other

      means;

                     (c)    Any Settlement Class Member who submits a timely written

      objection may appear, in person or by counsel, at the Final Approval Hearing held by the

      Court, to show cause why the proposed Settlement Agreement should not be approved as

      fair, adequate, and reasonable, provided that the objecting Settlement Class Member: (a)

      files with the Clerk of the Court a notice of intention to appear at the Final Approval

      Hearing (“Notice of Intention to Appear”), which must include the case name and number

      and the Settlement Class Member’s name, address, telephone number, and signature, by



                                                  11
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 28 of 31 PageID: 1727




      the Objection Deadline; and (b) serves the Notice of Intention to Appear on all counsel

      designated in the Class Notice by the Objection Deadline. The Notice of Intention to

      Appear must include copies of any papers, exhibits, or other evidence that the objecting

      Settlement Class Member will present to the Court in connection with the Final Approval

      Hearing. Any attorney who intends to represent an objecting Settlement Class Member at

      the Final Approval Hearing must do so at the Settlement Class Member’s expense and must

      file a notice of appearance at least two weeks before the Final Approval Hearing. Any

      Settlement Class Member who does not file a Notice of Intention to Appear in accordance

      with the deadlines and other specifications set forth in the Agreement and Class Notice will

      not be entitled to appear at the Final Approval Hearing to raise any objections.

             13.     Releases.   If the Settlement is finally approved, all Settlement Class

      Members who have not filed a timely and proper Request for Exclusion shall release the

      Released Parties from all Released Claims, which, as described in Section 10 of the

      Settlement Agreement, include, inter alia, any and all claims, actions, causes of action,

      suits, debts, sums of money, payments, obligations, reckonings, promises, damages,

      penalties, attorneys’ fees and costs, liens, judgments, and demands of any kind whatsoever

      that each member of the Settlement Class may have until the close of the Settlement Class

      Period or may have had in the past, whether in arbitration, administrative, or judicial

      proceedings, whether as individual claims or as claims asserted on a class basis, whether

      past or present, mature or not yet mature, known or unknown, suspected or unsuspected,

      whether based on federal, state, or local law, statute, ordinance, regulations, contract,

      common law, or any other source, that were or could have been sought or alleged in this

      Action that relate, concern, arise from, or pertain in any way to the Released Parties’




                                                  12
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 29 of 31 PageID: 1728




      conduct, policies, or practices concerning the placement, issuance, or facilitation of LPI

      Policies or to the receipt or disclosure or nondisclosure of charges related to the advancing

      of LPI premiums during the Settlement Class Period, including but not limited to conduct,

      policies or practices concerning LPI Policies or to charges for the placement of LPI Policies

      during the Settlement Class Period.

             14.     Attorneys’ Fees and Expenses, and Case Contribution Awards.

             Plaintiffs and Settlement Class Counsel agree not to seek an award of Attorneys’

      Fees and Expenses in the Action in an amount exceeding $1,562,559. Settlement Class

      Counsel shall apply for Case Contribution Awards not to exceed $30,000 collectively for

      the Named Plaintiffs for their work and assistance in this Action.

             15.     Preliminary Injunction. All Settlement Class Members who do

      not timely exclude themselves from the Settlement Class are hereby preliminarily

      enjoined from directly or indirectly (i) filing, commencing, prosecuting, intervening in, or

      participating in (as class members or otherwise), any lawsuit in any jurisdiction for the

      Released Claims; or (ii) organizing any Settlement Class Members into a separate class

      for purposes of pursuing as a purported class action any lawsuit (including by seeking

      to amend a pending complaint to include class allegations, or seeking class

      certification in a pending action) based on or relating to the claims and causes of

      action, or the facts and circumstances relating thereto, in this Action and/or the

      Released Claims.

             16.     Service of Papers. Defendants’ Counsel and Class Counsel shall serve

      on each other and on all other parties who have filed notices of appearance, at or before

      the Final Approval Hearing, any further documents in support of the proposed




                                                   13
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 30 of 31 PageID: 1729




      Settlement, including responses to any papers filed by Settlement Class Members.

      Defendants’ Counsel and Class Counsel shall promptly furnish to each other any and

      all objections or written requests for exclusion that may come into their possession and

      shall file such objections or requests for exclusion with the Court on or before the date

      of the Final Approval Hearing.

              17.      Termination of Settlement. This Order shall become null and void, and

      shall be without prejudice to the rights of the Parties, all of whom shall be restored to

      their respective positions existing immediately before this Court entered this Order, if (i)

      the proposed Settlement is not finally approved by the Court, or does not become Final,

      pursuant to the terms of the Settlement Agreement; or (ii) the Settlement Agreement is

      terminated pursuant to the terms of the Settlement Agreement for any reason. In such

      event, and except as provided therein, the proposed Settlement and Settlement Agreement

      shall become null and void and be of no further force and effect; the preliminary

      certification of the Settlement Class for settlement purposes shall be automatically vacated;

      neither the Settlement Agreement nor the Court’s Orders, including this Order, shall be

      used or referred to for any purpose whatsoever; and the Parties shall retain, without

      prejudice, any and all objections, arguments, and defenses with respect to class

      certification.

              18.      Use of Order Following Termination of Settlement. This Order shall

      be of no force and effect if the Settlement does not become final and shall not be

      construed or used as an admission, concession, or declaration by or against any

      Defendant of any fault, wrongdoing, breach, or liability, or by or against Plaintiff or the

      Settlement Class Members that their claims lack merit or that the relief requested in the




                                                   14
Case 1:18-cv-01520-RMB-AMD Document 98-4 Filed 01/24/20 Page 31 of 31 PageID: 1730




      Class Complaint in this Action is inappropriate, improper, or unavailable, or as a waiver

      by any party of any defenses they may have.

             19.     Necessary Steps. The Court authorizes the Parties to take all necessary

      and appropriate steps to implement the Settlement Agreement.

      DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of

      _________________, 2020.




                                                       __________________________________
                                                       RENEE MARIE BUMB
                                                       UNITED STATES DISTRICT JUDGE

      cc: All Counsel of Record




                                                  15
